


110 HR 1677 : Taxpayer Protection Act of

U.S. House of Representatives
2007-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 1677
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 18, 2007
			 Received; read twice and referred to the
			 Committee on
			 Finance
		
		AN ACT
		To amend the Internal Revenue Code of 1986
		  to enhance taxpayer protections and outreach.
	
	
		1.Short title; etc
			(a)Short
			 titleThis Act may be cited
			 as the Taxpayer Protection Act of
			 2007.
			(b)Amendment of
			 1986 CodeExcept as otherwise expressly provided, whenever in
			 this Act an amendment or repeal is expressed in terms of an amendment to, or
			 repeal of, a section or other provision, the reference shall be considered to
			 be made to a section or other provision of the Internal Revenue Code of
			 1986.
			(c)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; etc.
					Sec. 2. Family business tax simplification.
					Sec. 3. Taxpayer notification of suspected identity
				theft.
					Sec. 4. Extension of time for return of property for wrongful
				levy.
					Sec. 5. Individuals held harmless on wrongful levy, etc., on
				individual retirement plan.
					Sec. 6. Clarification of IRS unclaimed refund
				authority.
					Sec. 7. Prohibition on IRS debt indicators for predatory refund
				anticipation loans.
					Sec. 8. Prohibition on misuse of Department of the Treasury
				names and symbols.
					Sec. 9. EITC outreach.
					Sec. 10. Modification of rules pertaining to FIRPTA nonforeign
				affidavits.
					Sec. 11. Disclosure of prisoner return information to Federal
				Bureau of Prisons.
					Sec. 12. Increase in penalty for bad checks and money
				orders.
				
			2.Family business tax
			 simplification
			(a)In
			 generalSection 761 (defining terms for purposes of partnerships)
			 is amended by redesignating subsection (f) as subsection (g) and by inserting
			 after subsection (e) the following new subsection:
				
					(f)Qualified joint
				venture
						(1)In
				generalIn the case of a qualified joint venture conducted by a
				husband and wife who file a joint return for the taxable year, for purposes of
				this title—
							(A)such joint venture
				shall not be treated as a partnership,
							(B)all items of
				income, gain, loss, deduction, and credit shall be divided between the spouses
				in accordance with their respective interests in the venture, and
							(C)each spouse shall
				take into account such spouse’s respective share of such items as if they were
				attributable to a trade or business conducted by such spouse as a sole
				proprietor.
							(2)Qualified joint
				ventureFor purposes of paragraph (1), the term qualified
				joint venture means any joint venture involving the conduct of a trade
				or business if—
							(A)the only members
				of such joint venture are a husband and wife,
							(B)both spouses
				materially participate (within the meaning of section 469(h) without regard to
				paragraph (5) thereof) in such trade or business, and
							(C)both spouses elect
				the application of this
				subsection.
							.
			(b)Net earnings
			 from self-employment
				(1)Subsection (a) of
			 section 1402 (defining net earnings from self-employment) is amended by
			 striking , and at the end of paragraph (15) and inserting a
			 semicolon, by striking the period at the end of paragraph (16) and inserting
			 ; and, and by inserting after paragraph (16) the following new
			 paragraph:
					
						(17)notwithstanding
				the preceding provisions of this subsection, each spouse’s share of income or
				loss from a qualified joint venture shall be taken into account as provided in
				section 761(f) in determining net earnings from self-employment of such
				spouse.
						.
				(2)Subsection (a) of
			 section 211 of the Social Security Act (defining net earnings from
			 self-employment) is amended by striking and at the end of
			 paragraph (14), by striking the period at the end of paragraph (15) and
			 inserting ; and, and by inserting after paragraph (15) the
			 following new paragraph:
					
						(16)Notwithstanding
				the preceding provisions of this subsection, each spouse’s share of income or
				loss from a qualified joint venture shall be taken into account as provided in
				section
				761(f) of the Internal Revenue Code of 1986 in determining net
				earnings from self-employment of such
				spouse.
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			3.Taxpayer
			 notification of suspected identity theft
			(a)In
			 generalChapter 77 (relating
			 to miscellaneous provisions) is amended by adding at the end the following new
			 section:
				
					7529.Notification
				of suspected identity theftIf, in the course of an investigation under
				section 7206 (relating to fraud and false statements) or 7207 (relating to
				fraudulent returns, statements, or other documents), the Secretary determines
				that there was or may have been an unauthorized use of the identity of the
				taxpayer or dependents, the Secretary shall—
						(1)as soon as
				practicable and without jeopardizing such investigation, notify the taxpayer of
				such determination, and
						(2)if any person is criminally charged by
				indictment or information under either of such sections, notify such taxpayer
				as soon as practicable of such
				charge.
						.
			(b)Clerical
			 amendmentThe table of sections for
			 chapter 77 is amended by
			 adding at the end the following new item:
				
					
						Sec. 7529. Notification of suspected identity
				theft.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to
			 determinations made after the date of the enactment of this Act.
			4.Extension of time for
			 return of property for wrongful levy
			(a)Extension of
			 time for return of property subject to levySubsection (b) of
			 section 6343 (relating to return of property) is amended by striking 9
			 months and inserting 2 years.
			(b)Period of
			 limitation on suitsSubsection (c) of section 6532 (relating to
			 suits by persons other than taxpayers) is amended—
				(1)in paragraph (1)
			 by striking 9 months and inserting 2 years,
			 and
				(2)in paragraph (2)
			 by striking 9-month and inserting 2-year.
				(c)Effective
			 dateThe amendments made by this section shall apply to—
				(1)levies made after
			 the date of the enactment of this Act, and
				(2)levies made on or
			 before such date if the 9-month period has not expired under
			 section
			 6343(b) of the Internal Revenue Code of 1986 (without regard to
			 this section) as of such date.
				5.Individuals held
			 harmless on wrongful levy, etc., on individual retirement plan
			(a)In
			 generalSection 6343 (relating to authority to release levy and
			 return property) is amended by adding at the end the following new
			 subsection:
				
					(f)Individuals held
				harmless on wrongful levy, etc. on individual retirement plan
						(1)In
				generalIf the Secretary determines that an individual retirement
				plan has been levied upon in a case to which subsection (b) or (d)(2)(A)
				applies, an amount equal to the sum of—
							(A)the amount of money
				returned by the Secretary on account of such levy, and
							(B)interest paid
				under subsection (c) on such amount of money,
							may be
				deposited into such individual retirement plan or any other individual
				retirement plan (other than an endowment contract) to which a rollover from the
				plan levied upon is permitted.(2)Treatment as
				rolloverIf amounts are
				deposited into an individual retirement plan under paragraph (1) not later than
				the 60th day after the date on which the individual receives the amounts under
				paragraph (1)—
							(A)such deposit shall
				be treated as a rollover described in section 408(d)(3)(A)(i),
							(B)to the extent the
				deposit includes interest paid under subsection (c), such interest shall not be
				includible in gross income, and
							(C)such deposit shall
				not be taken into account under section 408(d)(3)(B).
							For
				purposes of subparagraph (B), an amount shall be treated as interest only to
				the extent that the amount deposited exceeds the amount of the levy.(3)Refund, etc., of
				income tax on levyIf any amount is includible in gross income
				for a taxable year by reason of a levy referred to in paragraph (1) and any
				portion of such amount is treated as a rollover under paragraph (2), any tax
				imposed by chapter 1 on such portion shall not be assessed, and if assessed
				shall be abated, and if collected shall be credited or refunded as an
				overpayment made on the due date for filing the return of tax for such taxable
				year.
						(4)InterestNotwithstanding
				subsection (d), interest shall be allowed under subsection (c) in a case in
				which the Secretary makes a determination described in subsection (d)(2)(A)
				with respect to a levy upon an individual retirement
				plan.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to amounts
			 paid under subsections (b), (c), and (d)(2)(A) of
			 section
			 6343 of the Internal Revenue Code of 1986 after the date of the
			 enactment of this Act.
			6.Clarification of IRS
			 unclaimed refund authoritySection 6103(m)(1) (relating to tax refunds)
			 is amended by inserting , and through any other means of mass
			 communication, after media.
		7.Prohibition on IRS
			 debt indicators for predatory refund anticipation loans
			(a)In
			 generalSubsection (f) of
			 section 6011 (relating to promotion of electronic filing) is amended by adding
			 at the end the following new paragraph:
				
					(3)Prohibition on
				IRS debt indicators for predatory refund anticipation loans
						(A)In
				generalIn carrying out any program under this subsection, the
				Secretary shall not provide a debt indicator to any person with respect to any
				refund anticipation loan if the Secretary determines that the business
				practices of such person involve refund anticipation loans and related charges
				and fees that are predatory.
						(B)Refund
				anticipation loanFor
				purposes of this paragraph, the term refund anticipation loan
				means a loan of money or of any other thing of value to a taxpayer secured by
				the taxpayer’s anticipated receipt of a Federal tax refund.
						(C)IRS debt
				indicatorFor purposes of
				this paragraph, the term debt indicator means a notification
				provided through a tax return’s acknowledgment file that a refund will be
				offset to repay debts for delinquent Federal or State taxes, student loans,
				child support, or other Federal agency
				debt.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 determinations after the date of the enactment of this Act.
			8.Prohibition on misuse
			 of Department of the Treasury names and symbols
			(a)In
			 generalSubsection (a) of
			 section
			 333 of title 31, United States Code, is amended by inserting
			 internet domain address, after solicitation, both
			 places it appears.
			(b)Penalty for
			 misuse by electronic meansSubsections (c)(2) and (d)(1) of
			 section 333 of such Code are each amended by inserting or any other mass
			 communications by electronic means, after
			 telecast,.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply with respect to violations occurring after the date of
			 the enactment of this Act.
			9.EITC outreach
			(a)In
			 generalSection 32 (relating
			 to earned income) is amended by adding at the end the following new
			 subsection:
				
					(n)Notification of
				potential eligibility for credit and refund
						(1)In
				generalTo the extent
				possible and on an annual basis, the Secretary shall provide to each taxpayer
				who—
							(A)for any preceding
				taxable year for which credit or refund is not precluded by section 6511,
				and
							(B)did not claim the
				credit under subsection (a) but may be allowed such credit for any such taxable
				year based on return or return information (as defined in section 6103(b))
				available to the Secretary,
							notice
				that such taxpayer may be eligible to claim such credit and a refund for such
				taxable year.(2)NoticeNotice
				provided under paragraph (1) shall be in writing and sent to the last known
				address of the
				taxpayer.
						.
			(b)Effective
			 dateThe amendment made by this section shall take effect on the
			 date of the enactment of this Act.
			10.Modification of rules
			 pertaining to FIRPTA nonforeign affidavits
			(a)In
			 generalSubsection (b) of
			 section 1445 (relating to exemptions) is amended by adding at the end the
			 following:
				
					(9)Alternative
				procedure for furnishing nonforeign affidavitFor purposes of
				paragraphs (2) and (7)—
						(A)In
				generalParagraph (2) shall
				be treated as applying to a transaction if, in connection with a disposition of
				a United States real property interest—
							(i)the affidavit specified in paragraph (2) is
				furnished to a qualified substitute, and
							(ii)the qualified substitute furnishes a
				statement to the transferee stating, under penalty of perjury, that the
				qualified substitute has such affidavit in his possession.
							(B)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary or appropriate
				to carry out this
				paragraph.
						.
			(b)Qualified
			 substituteSubsection (f) of section 1445 (relating to
			 definitions) is amended by adding at the end the following new
			 paragraph:
				
					(6)Qualified
				substituteThe term qualified substitute means,
				with respect to a disposition of a United States real property interest—
						(A)the person (including any attorney or title
				company) responsible for closing the transaction, other than the transferor’s
				agent, and
						(B)the transferee’s
				agent.
						.
			(c)Exemption not to
			 apply if knowledge or notice that affidavit or statement is false
				(1)In
			 generalParagraph (7) of
			 section 1445(b) (relating to special rules for paragraphs (2) and (3)) is
			 amended to read as follows:
					
						(7)Special rules
				for paragraphs (2), (3), and (9)Paragraph (2), (3), or (9) (as the case may
				be) shall not apply to any disposition—
							(A)if—
								(i)the transferee or qualified substitute has
				actual knowledge that the affidavit referred to in such paragraph, or the
				statement referred to in paragraph (9)(A)(ii), is false, or
								(ii)the transferee or qualified substitute
				receives a notice (as described in subsection (d)) from a transferor’s agent,
				transferee’s agent, or qualified substitute that such affidavit or statement is
				false, or
								(B)if the Secretary by regulations requires
				the transferee or qualified substitute to furnish a copy of such affidavit or
				statement to the Secretary and the transferee or qualified substitute fails to
				furnish a copy of such affidavit or statement to the Secretary at such time and
				in such manner as required by such
				regulations.
							.
				(2)Liability
					(A)NoticeParagraph (1) of section 1445(d) (relating
			 to notice of false affidavit; foreign corporations) is amended to read as
			 follows:
						
							(1)Notice of false
				affidavit; foreign corporationsIf—
								(A)the transferor
				furnishes the transferee or qualified substitute an affidavit described in
				paragraph (2) of subsection (b) or a domestic corporation furnishes the
				transferee an affidavit described in paragraph (3) of subsection (b), and
								(B)in the case
				of—
									(i)any transferor’s
				agent—
										(I)such agent has
				actual knowledge that such affidavit is false, or
										(II)in the case of an
				affidavit described in subsection (b)(2) furnished by a corporation, such
				corporation is a foreign corporation, or
										(ii)any transferee’s agent or qualified
				substitute, such agent or substitute has actual knowledge that such affidavit
				is false,
									such
				agent or qualified substitute shall so notify the transferee at such time and
				in such manner as the Secretary shall require by
				regulations..
					(B)Failure to
			 furnish noticeParagraph (2)
			 of section 1445(d) (relating to failure to furnish notice) is amended to read
			 as follows:
						
							(2)Failure to
				furnish notice
								(A)In
				generalIf any transferor’s
				agent, transferee’s agent, or qualified substitute is required by paragraph (1)
				to furnish notice, but fails to furnish such notice at such time or times and
				in such manner as may be required by regulations, such agent or substitute
				shall have the same duty to deduct and withhold that the transferee would have
				had if such agent or substitute had complied with paragraph (1).
								(B)Liability
				limited to amount of compensationAn agent’s or substitute’s liability under
				subparagraph (A) shall be limited to the amount of compensation the agent or
				substitute derives from the
				transaction.
								.
					(C)Conforming
			 amendmentThe heading for
			 section
			 1445(d) is amended by striking or transferee’s agents
			 and inserting ,
			 transferee’s agents, or qualified substitutes.
					(d)Effective
			 dateThe amendments made by this section shall apply to
			 dispositions of United States real property interests after the date of the
			 enactment of this Act.
			11.Disclosure of
			 prisoner return information to Federal Bureau of Prisons
			(a)In
			 generalSubsection (k) of section 6103 (relating to disclosure of
			 certain return and return information for tax administration purposes) is
			 amended by adding at the end the following new paragraph:
				
					(10)Disclosure of
				certain return information of prisoners to Federal Bureau of Prisons
						(A)In
				generalUnder such procedures
				as the Secretary may prescribe, the Secretary may disclose to the head of the
				Federal Bureau of Prisons any return information with respect to individuals
				incarcerated in Federal prison whom the Secretary has determined may have filed
				or facilitated the filing of a false return to the extent that the Secretary
				determines that such disclosure is necessary to permit effective Federal tax
				administration.
						(B)Restriction on
				redisclosureNotwithstanding subsection (n), the head of the
				Federal Bureau of Prisons may not disclose any information obtained under
				subparagraph (A) to any person other than an officer or employee of such
				Bureau.
						(C)Restriction on
				use of disclosed informationReturn information received under
				this paragraph shall be used only for purposes of and to the extent necessary
				in taking administrative action to prevent the filing of false and fraudulent
				returns, including administrative actions to address possible violations of
				administrative rules and regulations of the prison facility.
						(D)Annual
				reportIn each of the
				calendar years 2007 through 2010, the Secretary shall submit to Congress and
				make publicly available a report on the filing of false and fraudulent returns
				by individuals incarcerated in Federal and State prisons. Such report shall
				include statistics on the number of false and fraudulent returns associated
				with each Federal and State prison.
						(E)TerminationNo
				disclosure may be made under this paragraph after December 31,
				2010.
						.
			(b)RecordkeepingParagraph
			 (4) of section
			 6103(p) is amended by striking (k)(8) both
			 places it appears and inserting (k)(8) or (10).
			(c)Evaluation by
			 Treasury Inspector General for Tax AdministrationParagraph (3)
			 of section
			 7803(d) is amended by striking and at the end of
			 subparagraph (A), by striking the period at the end of subparagraph (B) and
			 inserting ; and, and by adding at the end the following new
			 subparagraph:
				
					(C)not later than
				December 31, 2009, submit a written report to Congress on the implementation of
				section
				6103(k)(10).
					.
			(d)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to disclosures made after December 31, 2007.
				(2)Annual
			 reportSection 6103(k)(10)(D) of the
			 Internal Revenue Code of 1986 (relating to annual reports), as added by this
			 section, shall apply to reports submitted after the date of the enactment of
			 this Act.
				12.Increase in
			 penalty for bad checks and money orders
			(a)In
			 generalSection 6657 (relating to bad checks) is amended—
				(1)by striking
			 $750 and inserting $1,250, and
				(2)by
			 striking $15 and inserting $25.
				(b)Effective
			 dateThe amendments made by this section shall apply to checks or
			 money orders received after the date of the enactment of this Act.
			
	
		
			Passed the House of
			 Representatives April 17, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
